Order filed October 6, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00615-CV
                                   ____________

               IN THE INTEREST OF L.C., A MINOR CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-78967

                                     ORDER

      The notice of appeal in this case was filed August 27, 2020. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On September 9, 2020, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before October 21, 2020. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).

                                PER CURIAM



Panel Consists of Justices Spain, Hassan, and Poissant.